Citation Nr: 0612166	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  98-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for a low back and hip 
disorder.

2.	Entitlement to service connection for heart disease.  

3.	Entitlement to an initial rating higher than 10 percent 
for arthritis of the cervical spine with bilateral hand 
numbness.  

4.	Entitlement to an initial rating higher than 10 percent 
for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to August 
1977.

This matter comes before the Board of Veterans' Appeals ( 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, among other things, denied 
entitlement to service connection for arthritis of the right 
knee, for a low back and hip disorder, and for bilateral 
carpal tunnel syndrome. Service connection was granted in 
that same rating action for arthritis of the cervical spine 
and left knee, with a 10 percent disability evaluation 
collectively assigned thereto. 

In March 1998, the RO effectively granted service connection 
for carpal tunnel syndrome by recharacterizing the veteran's 
service-connected cervical spine disability to include 
bilateral hand numbness. Additionally, in a November 2001 
rating decision, the RO granted separate 10 percent 
disability ratings for the veteran's service-connected 
cervical spine arthritis with bilateral hand numbness and 
left knee arthritis. The veteran has continued his appeal of 
all issues set forth on the title page of this decision, 
asserting, among other things, that his service-connected 
disabilities require the assignment of higher initial 
ratings.

In a September 2003 decision, the Board granted service 
connection for right knee arthritis and the remanded the 
issues now on appeal to the RO for further development and 
readjudication.  In a November 2005 rating action, the RO 
increased the rating for the veteran's cervical spine 
disability to 20 percent, effective March 15, 2005.  

The Board also notes that on November 6, 2003, the veteran 
filed a timely notice of disagreement from a November 8, 
2002, rating decision that denied service connection for 
heart disease. No statement of the case has been issued in 
regard to this claim. The filing of a notice of disagreement 
puts a claim in appellate status and the veteran must be 
provided a statement of the case in regard to the issue. 
Since that is so, the remand action set forth below is 
necessary. See Manlincon v. West 12 Vet. App. 238 (1999). 

For this and other reasons discussed below, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In regard to the issue of service connection for low back and 
hip disability, the Board notes that it is apparent from the 
record that service connection for these disabilities is 
being considered on a secondary basis, as well as on a direct 
basis.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a).The United 
States Court of Appeals for Veterans Claims (Court) has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R.§ 3.310, and compensation is 
payable for that degree of aggravation for a nonservice-
connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

After the veteran's most recent VA orthopedic examination in 
March 2005, the examiner expressed no opinion regarding the 
relationship, if any, between the veteran's service connected 
right and left knee disabilities and his low back and hip 
disorders.  Since that is the case, further development is 
necessary prior to further appellate consideration of the 
issue of service connection for low back and hip 
disabilities.  

In regard to the veteran's claims for increased ratings, it 
is noted that under the criteria of 38 C.F.R. § 4.71(a), 
arthritis of the cervical spine and left knee are rated on 
the basis of limitation of motion.  Since that is the case, 
the decision of the United States Court of Veterans Appeals 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
taken into account. In DeLuca, the Court held that the 
provisions of 38 C.F.R.§§ 4.40, 4.45 (2003) must be 
considered when a diagnostic code provides for compensation 
based on limitation of motion. Under the provisions of 38 
C.F.R.§§ 4.40, 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  The veteran's most recent VA orthopedic 
examination of March 2005 did not provide sufficient clinical 
information to satisfy the provisions of 38 C.F.R.§§ 4.40, 
4.45.  

The Board also notes that opinions by the VA General Counsel 
dated July 1, 1997 (VAOPGCPREC 23-97) and August 14, 1998 
(VAOPGCPREC 9-98) have held that separate disability 
evaluations may be assigned for service-connected knee 
disability under 38 C.F.R§ 4.71(a), Diagnostic Code 5003 and 
Diagnostic Code 5257 when a veteran is found to have both 
arthritis and instability of the knee. The veteran has 
complained of instability in his left knee and, therefore, 
these opinions by the VA General Counsel are applicable in 
this case.  On the veteran's most recent VA examination 
conducted in March 2005, the examiner failed to make any 
reference to the presence or absence of left knee 
instability.  Accordingly, further development of this issue 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a statement of the 
case in regard to the issue of 
entitlement to service connection for 
heart disease.  Only if the veteran 
responds with a timely substantive 
appeal will the Board further consider 
this issue.  

2.	Then, the claims folder should be sent 
to the VA physician who conducted the 
VA orthopedic examination in March 
2005.  After a review of the record, 
the physician should provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's low 
back and hip disabilities are either 
caused by or aggravated by the 
veteran's service connected knee 
disabilities.  

3.	The veteran should be also scheduled 
for a further VA orthopedic examination 
to determine the current severity of 
his service- connected cervical spine 
and left knee disabilities. The claims 
folder must be made available to the 
examiner, and the examiner should note 
in the examination report, or in an 
addendum, that the claims folder was 
reviewed. The examiner should note the 
range of motion in the left knee and 
cervical spine in degrees of motion. 
The examiner should also determine 
whether the knee and cervical spine 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination. Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination. The 
presence or absence of subluxation 
and/or lateral instability in the left 
knee should also be reported, and if 
present, whether such is severe, 
moderate or slight in degree.  

4.	Then, the RO should readjudicate the 
issues currently on appeal, and if any 
of the benefits sought remain denied, 
issue a supplemental statement of the 
case. The case should then be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






